DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 03/14/2022. Claims 10 and 31-32 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 31 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres et al. (hereinafter Torres) (US 2017 / 0344706 A1).
Claim 31 recites a hand held electronic device for measuring with precision the disability status of a multiple sclerosis patient consisting of: 
a microprocessor; a power supply; a touch screen (Torres; par. 57, 60); 
a memory in which is resident an application program for use by said multiple sclerosis patient comprising a log in program, a launch program, a wellness program that comprises a set of ordered activities to be performed by said multiple sclerosis patients, and a reading review program (Torres; fig. 1, item 108, par. 51, 55 and fig. 12); 
an accelerometer; a gyroscope; and a magnetic sensor (Torres; par. 56), 
whereby said device detects, records, and stores precise timings in milliseconds of state transitions in said patient's manipulation of said device, which recorded precise timings in milliseconds provide a precise measure of the disability status of said patient (Torres; par. 50, 131).

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 10 has been amended now to recite: 
“A method for measuring with precision the disability status of a multiple sclerosis patient using a smartphone with an application program running thereon comprising the steps of: 
logging into said program by said multiple sclerosis patient;
establishing a session on said program by said multiple sclerosis patient; 
launching said program by said multiple sclerosis patient; 
manipulating said smartphone by said multiple sclerosis patient in order to perform a TUG activity, a fine motor function/rapid finger movement activity, a hand/eye activity, a transcription activity, a twenty-five step walk activity, a coding activity, a six minute walk activity, a color match activity, and a memory activity within said program; 
detecting and recording precise timings of state transitions in said multiple sclerosis patient's manipulation of said smartphone by said smartphone; and 
2storing said recorded precise timings in milliseconds in said smartphone by said smartphone;
wherein said precise timings recorded on said smartphone provide a precise measure of the multiple sclerosis disability status of said multiple sclerosis patient.

It’s unclear if the “launching said program by said multiple sclerosis patient” and “manipulating said smartphone by said multiple sclerosis patient in order to perform…(activities)” have different meanings. It’s not clear what the multiple sclerosis patient do to manipulate the smartphone, e.g. start the application (launch) or choosing activities one by one in order for the smartphone to detect and record the activities. 

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered.
The 35 USC 102 rejection of claims 10 and 32 have been withdrawn in light of the amendments and Applicant’s arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626